      Case 1:20-mj-03050-AOR Document 13 Entered on FLSD Docket 01/25/2021 Page 1 of 1
                                             COURT MINUTES                                                 Page 9

                                   Magistrate Judge Edwin G. Torres
                        King Building Courtroom 10-5                         Date: 1/22/2021     Time: 10:00 a.m.
Defendant: 1) JONATHAN D. GRENON             J#: 73681-018 Case #: 20-MJ-3050-OTAZO-REYES
AUSA: Michael Homer                                    Attorney: Pro se
Violation:    Consp. Defraud the US and to Deliver Misbranded Drugs/Criminal Contempt
Proceeding: Arraignment                                        CJA Appt:
Bond/PTD Held:       Yes      No       Recommended Bond:
Bond Set at: PTD                                                Co-signed by:
     Surrender and/or do not obtain passports/travel docs             Language: English
     Report to PTS as directed/or            x’s a week/month by      Disposition:
     phone:          x’s a week/month in person                           Defendant not called to appear on
     Random urine testing by Pretrial Services                            VTC - See page 10 for codeft
     Treatment as deemed necessary
                                                                          TAKEN OFF CALENDAR
     Refrain from excessive use of alcohol
                                                                          AUSA Homer to schedule when
     Participate in mental health assessment & treatment
                                                                          Indictment or Information is filed.
     Maintain or seek full-time employment/education
     No contact with victims/witnesses
     No firearms
     Not to encumber property
     May not visit transportation establishments
     Home Confinement/Electronic Monitoring and/or
     Curfew          pm to           am, paid by
     Allowances: Medical needs, court appearances, attorney visits,
     religious, employment
     Travel extended to:                                                  Time from today to ________ excluded
     Other:                                                               from Speedy Trial Clock

NEXT COURT APPEARANCE      Date:             Time:           Judge:                         Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. EGT-01:1-22-2021-ZOOM-10:48 am                                 Time in Court:
